Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 April 1783
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            
                                A Paris Ce. 24 avril 1783
                            
                            j’ay deja eu lhonneur mon cher general, de vous ecrire pour bien des occasions, et nous n’avons aucune
                                nouvelle de l’amerique depuis monne arrivée dans ce pais cy, je profite de l’occasion de Me. izova pour vous faire
                                passer cette lettre cy. la fameuse coalition de fox et de north ragit l’angleterre. Schelburne et le pati de bedfort
                                forment a present l’opposition; on dit que nous allons avoir icy un congrés, et que les ministres de L’empereur et de
                                Russie seront les mediateurs du traité definitif. le roy m’ a parlé de vous, mon cher general, et de l’amerique avec
                                 la plus tendre, c’est après le dauphin, ce qu’il aime le mieux, il aime et estime particulierement Le general
                                Washington. oh comme il seroit bien reçu en france. mais je n’ose insister sur cet article sachant combien sa
                                presence peut etre utile a son païs jusqu’a ce que les affaires et le Congrés ayent puis une certaine consistence.
                                recevés mon cher general, les offrances du plus respectueux et du plus inviolable attachement de votre serviteur, le Cte de Rochambeau
                            
                            mille amitiés et complimens a tous vos generaux et anciennes connoissances, je vous
                                offre.
                        
                        TranslationMy dear GeneralParis 24 April 1783
                            I have already had the honor to write to you by several opportunities but have not had the least news
                                from America since my arrival in this Country—the famous Coalition of Fox and North takes up the attention of the
                                English at present—Shelburne & the Bedford party forms the opposition—it is said we are to have a Congress
                                here and that the Emperor & Russia will serve as Mediators—in the Definitive Treaty—The King has spoke to me
                                of you and of America in the most affectionate manner after the Dauphin, who occupies the first place in his
                                affections—he loves and esteems General Washington, Oh! How he would be eced in France—but I dare not insist on this
                                Article knowing how usefull his presence must be in America until the affairs of Congress have taken a certain
                                consistence. Receive my dear General the assurances of the most respectfull & inviolable attachmt of your
                                Servant
                            
                                le Cte de Rochambeau
                            
                            
                                a thousand friendly Compliments to all our Generals & old acquaintances I beg of you.
                            
                        
                    